      Case 5:19-cr-00106-DAE Document 40 Filed 05/01/19 Page 1 of 1
                                                                                      FILED
                                                                                        MAY   -1      2019




                  UNITED STATES DISTRICT COURT                                                    E    LYCL
                            FOR THE
                    WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION


                                            )   WAIVER OF INDICTMENT
                                            )
UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )

                                            )
V.                                          )      CASE NUMBER: SA-19-CR-106 DAE
                                            )
BENJAMIN JOOST BOGARD,                      )
          Defendant.                        )

                                            )




          I, BENJAMIN JOOST BOGARD, the above named defendant, who is accused           of one
count of Possession of Obscene Visual Representations of the Sexual Abuse of Children in

violation of Title 18, United States Code, Section 1466A(b)(1) and (d)(4), being advised of the

nature of the charge, the proposed infonnation, and of my rights, hereby waive prosecution by

indictment and consent that the proceeding may be by i       ionratheUhaanby indictment.

                                                        m.MrN JOOST BOGARD
                                                     efendant




Before:
